DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 1 December 2021.  Claims 1-7, 10-17 and 20 are pending.
Allowable Subject Matter
Claims 1-7, 10-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and device for performing a directional operation, applied to an operation implementing device.
 The prior arts fail to show individually or in combination the elements recited in independent claim 1. 
Specifically, the prior art references fail to show, in part, “re-determining two antennas from the plurality of antennas comprised in the operation implementing device, based on a change of the posture and orientation of the operation implementing device, wherein a direction of a connection line of re-determined two antennas is horizontal; determining an arrival angle based on an angle of a direction measuring signal arriving at the operation implementing device determined by the re-determined two antennas ”  as recited in independent claim 1.
 At least based on the above distinctions, the Examiner submits that independent claim 1 is patentable over the combination of the cited references. Independent claims 11  and 20 include similar limitations to that of claim 1 and are also patentable over the 
Accordingly, claims 1-7, 10-17 and 20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173